FAULKNER, Justice
(dissenting).
The deed sought to be reformed conveys the following real estate:
“Lots 9, 10, 11, 15, and 16, according to the map of Southern Realty Company’s Subdivision, as recorded in Map Book 6, page 22, in the office of the Judge of Probate of Jefferson County, Alabama, of Block 12, and the north half of Block 13, McDaniel’s Addition to Birmingham.”
The parsonage is on Lot 11, and appellants contend that the intention of the parties was not to sell the parsonage. The minutes substantiate this contention. They want to exclude Lot 11 from the deed, and in lieu thereof include Lot 12.
From the record, I agree with appellants that there was a mutual mistake requiring reformation. Justice and fairness, in my opinion, dictate that the deed convey only the property intended to be conveyed.
I would reverse.
JONES and SHORES, JJ., concur.